DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	According to paper filed November 10th 2020, claims 1-15 are pending for examination with a March 12th 2019 priority date under 35 USC §371.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 4, 7, and 10 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	Claim 4 recites a feature “cause the processing resource to indicate aurally that the portion of the interface moved to the second display exceeds the threshold” that is unclear. Lack of description in the Specification of the present application, it is unclear if the result of threshold comparison is outputted via an audio output? 
	Claim 7 recites a feature that is unclear for lack for description given in the Specification of the present application. It is unclear if the “adjustable threshold” means “parameter setting” for a threshold value? Claims 4 and 7 are rejected for the rationale given for claim 1 until further clarification provided.
	Claim 10 recites an unclear feature “cause the processing resource to move the interface automatically from the second display to the first display responsive to receiving a second signal from the switcher button”. It is unclear if the claimed “a second signal from the switcher button” is a reverse signal/command?
In the present Office action, the second signal is considered as a signal for moving. As a result, claim 10 is rejected for the rationale given for claim 8 until further clarification provided. 

5.	The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. §112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.	Claim 3 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 3 recites a feature that is already recited in its parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
10.	Claims 1-7, 11, and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Ardila et al. (US 2016/0147796), hereinafter Ardila, and further in view of Kee (US 2012/0322.367), hereinafter Kee.
Claim 1
“determine a portion of an interface moved from a first display to a second display” Ardila [0045] discloses “in a first potion of an interface a representation of a data set on a workspace … in a second portion of the interface a representation of one or more schema mismatches between the data set and the job. … comparing a measure of strength of correspondence between a schema element of the data set and a schema element of the job with a predetermined threshold. … drags the first schema element from its original position, and drops the first schema element in a target position occupied by a second schema element. … automatically moving the second schema element to the original position of the first schema element”;

“compare the portion of the interface moved from the first display to the second display to a threshold” Kee [0048] discloses “the user interface output by video output unit 230 only changes if movement detection module 260 detects an amount of movement that meets or exceeds a threshold. … The threshold may also be based on the particular size of the display that is moved and the size of the other displays. For example, if the display is a 15’’ monitor, any movement under 15’’ may not meet the threshold”;

“move the interface automatically from the first display to the second display responsive to a determination that the portion of the interface moved to the second display exceeds the threshold” Ardila [0045] discloses “drags the first schema element from its original position, and drops the first schema element in a target position occupied by a second schema element”.

Ardila and Kee disclose analogous art. However, Ardila does not disclose “compare portion of the interface moved… to a threshold” based on size but based on the strength of schema elements. The comparison based on size is disclosed in Kee. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kee into Ardila to enhance its portional interface moving determination functions.

Claim 2
“responsive to moving the interface automatically from the first display to the second display, resize the interface to fill the second display” Ardila [0036] discloses “switch context or focus from one window to another to view”. The windows as disclosed in Ardila paragraph [0036] inherently discloses the claimed “resize” or full screen display.

Claim 3
“wherein the instructions further cause the processing resource to indicate visually that the portion of the interface moved to the second display exceeds the threshold” Ardila [0045] discloses “drags the first schema element from its original position, and drops the first schema element in a target position occupied by a second schema element”. 

Claim 4
“wherein the instructions further cause the processing resource to indicate aurally that the portion of the interface moved to the second display exceeds the threshold” Ardila [0045] discloses “drags the first schema element from its original position, and drops the first schema element in a target position occupied by a second schema element”.

Claim 5
“wherein the instructions further cause the processing resource to: determine a second portion of the interface moved from the second display to the first display” Ardila [0045] discloses “in a first potion of an interface a representation of a data set on a workspace … in a second portion of the interface a representation of one or more schema mismatches between the data set and the job. … comparing a measure of strength of correspondence between a schema element of the data set and a schema element of the job with a predetermined threshold”;

“compare the second portion of the interface moved from the second display to the first display to the threshold” Kee [0048] discloses “the user interface output by video output unit 230 only changes if movement detection module 260 detects an amount of movement that meets or exceeds a threshold. … The threshold may also be based on the particular size of the display that is moved and the size of the other displays. For example, if the display is a 15’’ monitor, any movement under 15’’ may not meet the threshold”;
“move the interface automatically from the second display to the first display responsive to a determination that the second portion of the interface moved to the first display exceeds the threshold” Ardila [0045] discloses “drags the first schema element from its original position, and drops the first schema element in a target position occupied by a second schema element”. Although claim 5 recites “second” portion of the interface, claim 5 is rejected for the rationale given for claim 1 “a” portion of the interface because all features recited in claim 1 limitations are assumed capable of operating more than once. 

Claim 6
“wherein the instructions further cause the processing resource to, responsive to moving the interface automatically from the second display to the first display, resize the interface to a known size” Ardila [0036] discloses “switch context or focus from one window to another to view”. The windows as disclosed in Ardila paragraph [0036] inherently discloses the claimed “resize” or full screen display.

Claim 7
“wherein the threshold is adjustable” Ardila [0045] discloses “drags the first schema element from its original position, and drops the first schema element in a target position occupied by a second schema element”.

Claim 11
Claim 11 is rejected for the similar rationale given for claim 1.

Claim 15
“wherein the first display has a first size, and wherein the second display has a second size, the first size differing from the second size” Kee [0019] discloses “FIG. 1A, display 101 and display 103 may be of different sizes”.

11.	Claims 8-10 are rejected under 35 U.S.C. §103 as being unpatentable over Lee et al. (US 2019/0286318), hereinafter Lee, and further in view of Kee (US 2012/0322.367), hereinafter Kee. 
Claim 8
“when executed by a processing resource of a computing device, cause the processing resource to: present an interface on a first display; and move the interface automatically from the first display to a second display responsive to receiving a signal from a switcher button” Lee abstract discloses “the first partial image displayed on the main screen is maintained when the viewpoint is moved to the third partial image” and Lee [0133] discloses “the controller 170 may display a viewpoint move button 610 for moving the viewpoint of the partial image displayed on the main screen”, and
Kee [0017] discloses “[m]ultiple displays connected to a single computing device may allow a user to view a user interface as a contiguous mesh, where the user can move visual objects, such as windows, across display boundaries.

Lee and Kee disclose analogous art. However, Lee does not disclose the “move button” as recited above. It is disclosed in Kee. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kee into Lee to enhance its portional interface moving determination functions.

Claim 9
“wherein the first display is disposed in a first housing and the switcher button and the second display are disposed in a second housing” Kee Figure 1A-1B and [0017] discloses “[m]ultiple displays connected to a single computing device may allow a user to view a user interface as a contiguous mesh, where the user can move visual objects, such as windows, across display boundaries.”

Claim 10
“cause the processing resource to move the interface automatically from the second display to the first display
responsive to receiving a second signal from the switcher button” Lee abstract discloses “the first partial image displayed on the main screen is maintained when the viewpoint is moved to the third partial image” and Lee [0133] discloses “the controller 170 may display a viewpoint move button 610 for moving the viewpoint of the partial image displayed on the main screen”.

12.	Claims 12-14 are rejected under 35 U.S.C. §103 as being unpatentable over Ardila et al. (US 2016/0147796), hereinafter Ardila, and further in view of Kee (US 2012/0322.367), hereinafter Kee, and Kale et al. (US 2009/0319100), hereinafter Kale.
Claim 12
“an indicator light, the processing resource further to: illuminate the indicator light responsive to a determination that the portion of the second interface moved to the second display exceeds the threshold” Kale [0002] discloses “output devices (e.g., display devices, warning lights, and indicators)”. The lights serve as an output device indicating output results.

Ardila, Kee, and Kale disclose analogous art. However, Ardila does not disclose “indicator light” as recited above. It is disclosed in Kale. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kale into Ardila to enhance its portional interface moving determination functions.

Claims 13-14
Claims 13 and 14 are each rejected for the rationale given for claim 2.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to RUAY HO whose telephone number is (571)272-6088; Rightfax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175